Citation Nr: 1549997	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  98-14 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for a right anterior knee scar.  

2.  Entitlement to a compensable evaluation for a left knee lateral scar.  

3.  Entitlement to a compensable evaluation for a left knee anterior scar.  

4.  Entitlement to a compensable evaluation for a left knee medial scar.  

5.  Entitlement to an extraschedular rating for scars.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA), Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In May 2012, the Board remanded this case for further development to include a new VA examination to address the current nature and severity of the Veteran's service-connected scars.  Such an examination was accomplished in November 2013, and, as detailed below, the Board finds that it is adequate for resolution of the scar claims.  All other development directed by the Board's remand on these issues appears to have been substantially accomplished.  Accordingly, a new examination is not required to comply with the holding of Stegall v. West, 11, Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons addressed in the REMAND portion of the decision below, however, the extraschedular aspect of the Veteran's scar claims and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service-connected scars of the left and right knees are noted as being linear; superficial, stable; and without disabling effects to include limitation of motion.

2.  The competent and credible evidence of record reflects the Veteran's scars of the left and right knees are manifested by hypoesthesia of the scars themselves, but no other sensory deficits of the lower extremities.


CONCLUSION OF LAW

The criteria for a rating of no more than 20 percent for the Veteran's service-connected right anterior knee scar, left knee lateral scar, left knee anterior scar, and left knee medial scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.118, Diagnostic Codes 7800-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Board observes that this appeal arises from a disagreement with the initial rating following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does note the Veteran has been sent correspondence which, in pertinent part, related the information and evidence used by VA to determine disability rating(s) and effective date(s).  As such, he was aware of this information.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding his scar claims.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of these claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates symptoms of his service-connected scars that are not demonstrated by the evidence already of record.  Moreover, he was accorded VA medicals examination in April 2011 and November 2013 which evaluated these scars.  VA examiners are presumed qualified to render competent medical evidence.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his scars have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Scar disabilities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.

Under the current criteria, Diagnostic Code 7800 pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 (2015).  As the scars in this case involve the knee, they clearly do not involve the head, face, or neck.  Moreover, it is noted the November 2013 VA examination explicitly stated there was no disfigurement of the head, face, or neck.  Thus, Diagnostic Code 7800 is not for application in the instant case.  

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. § 4.118 (2015).  Under this Code, a 10 percent rating is to be assigned when the scar(s) cover an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm).  Area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) is assigned a 20 percent rating.  Area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) is assigned a 30 percent rating.  Area or areas of 144 square inches (929 sq. cm) or greater is assigned a 40 percent rating.

In this case, the Veteran's service-connected scars of the right knee are consistently shown to be linear and superficial.  For example, the April 2011 VA examination explicitly found that all of the scars were linear and superficial with no underlying tissue damage.  Similarly, the November 2013 VA examination also found all of these scars to be linear and superficial.  None of the other evidence of record reflect these scars are deep and nonlinear.  As noted above, Diagnostic Code 7801 only applies when the scars are deep and nonlinear.  Therefore, this Code is not for application in this case regardless of the specific measurements.  It also does not appear that these scars have the requisite measurement(s) for a compensable rating under this Code even if it were applicable.  For example, the April 2011 VA examination found the right anterior knee scar measured 13 cm x 1 cm; the left anterior knee scar measured 9 cm x 1 cm; the left medial knee scar measured 5 cm x 1 cm; and the left lateral knee scar measured 6 cm x 1 cm.  The more recent November 2013 VA examination noted that scars of the right knee measured 1.2 cm x 0.2 cm, and 9 cm x 0.5 cm; and the left knee scars measured 4.3 cm x 0.3 cm, 7.2 cm x 0.4 cm, and 3.3 cm x 0.3 cm.

Diagnostic Code 7802 pertains to burn scars or scars due to other causes not of the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118 (2014). Under this Code, a 10 percent rating is assigned when the scar(s) cover an area or areas of 144 square inches (929 sq. cm) or greater.  No other rating is provided by this Code.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  However, even though this Code does apply to superficial scars, and it has already been noted such is the case with the Veteran's scars, this Code also mandates that they been nonlinear.  The Board has already found that all of the residual scars are linear.  Consequently, this Code also does not apply in the instant case.  Additionally, as with Diagnostic Code 7801, it does not appear that these scars have the requisite measurement(s) for a compensable rating under this Code even if it were applicable.

The Board notes that, prior to October 23, 2008, Diagnostic Code 7803 provided for evaluation of superficial, unstable scars.  However, this Code was eliminated effective October 23, 2008.  As service connection was established for these knee scars effective February 17, 2010, this Code is clearly not applicable to the instant case.  Moreover, even if this Code were applicable, as detailed below the service-connected knee scars are not unstable.  

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118 (2014).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Id. at Note (3).

Initially, the Board notes that the April 2011 VA examination found that there was no skin breakdown of any of the service-connected knee scars.  Similarly, the November 2013 VA examination found that none of these scars were unstable with frequent loss of covering of the skin over the scar(s).  None of the other evidence of record reflects any of these scars are unstable.  Further, both the April 2011and November 2013 VA examinations found that none of the scars were painful.  Moreover, none of the other evidence of record reflects these scars are painful either.  In fact, the Veteran's attorney acknowledged in a October 2015 statement that these scars are not painful.

Despite the foregoing, the Board notes that the record, to include the November 2013 VA examination, reflects the Veteran did have mild hypoesthesia overlying the scars on both knees; i.e., loss of sensitivity.  Although this appears to be the exact opposite of pain, the Board cannot ignore the fact that this symptomatology is limited to the scars themselves as the November 2013 VA examiner found no sensory deficits to the lower extremities otherwise; and none of the other potentially applicable Diagnostic Codes appear to apply to the specific symptomatology.  As such, for the purposes of this case, the Board concludes that the findings of hypoesthesia is most analogous to the criteria of Diagnostic Code 7804 for painful scars.  Inasmuch as the Veteran is service-connected for 4 scars, the Board finds that he is entitled to a rating of no more than 20 percent under this Code.  Reasonable doubt has been resolved in the Veteran's favor in making this determination, to include the provisions of 38 C.F.R. §§ 4.3, 4.7.

The Board acknowledges that the Veteran's attorney contended in the October 2015 statement that the findings of hypoesthesia of the service-connected knee scars most closely approximate the symptoms associated with nerve damage, and should be evaluated pursuant to Diagnostic Codes 8520 through 8720 for mild neuritis, neuralgia, or incomplete paralysis of a nerve.  However, the Board notes that these Codes evaluate the level of incomplete or complete paralysis of the affected nerve.  In this case, there is no affected nerve.  Moreover, the November 2013 VA examiner stated the Veteran had no other sensory deficits other than the hypoesthesia itself; and that he had no physical limitations due to the knee scars.  The prior April 2011 VA examination also found that none of the scars limited motion, or resulted in limitation of function.  As such, the Board finds that the symptomatology of these scars are not reflected by the criteria found in Diagnostic Codes 8520 through 8720.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2015).  In this case, however, no symptomatology other than the hypoesthesia is demonstrated by the service-connected knee scars, which the Board has already determined to be analogous to the criteria found at Diagnostic Code 7804; and the Board reiterates that the April 2011 and November 2013 VA examinations found no functional impairment due to the scars themselves.  In short, the record does not appear to warrant assignment of a schedular rating under Diagnostic Code 7805.

For these reasons, the Board finds the Veteran is entitled to a compensable rating of no more than 20 percent for his Veteran's service-connected right anterior knee scar, left knee lateral scar, left knee anterior scar, and left knee medial scar.  In making this determination, the Board considered the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, the record does not reflect there were any distinctive period(s) where the Veteran met or nearly approximated the criteria for a higher rating(s).

ORDER

An initial compensable rating of no more than 20 percent for the Veteran's service-connected right anterior knee scar, left knee lateral scar, left knee anterior scar, and left knee medial scar, is granted; subject to the law and regulations governing the payment of monetary benefits.


REMAND

In addition to the service-connected knee scars, service connection is also in effect for residuals of an injury to the left knee, postoperative with anterior-cruciate ligament laxity, evaluated as 20 percent disabling; right knee ligament laxity, rated as 20 percent disabling; traumatic arthritis of the left knee, evaluated as 10 percent disabling; right knee degenerative joint disease, rated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; cognitive disorder, status-post traumatic brain injury (TBI) with migraine headaches, rated as 10 percent disabling; left forehead scar, evaluated as 10 percent disabling; and hearing loss, rated as noncompensable (zero percent disabling).  With the 20 percent assigned for his knee scars by this decision, he will have a combined disability rating of 70 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the percentage criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  As such a remand is warranted to determine the impact of the limitations imposed by his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his knees, cognitive disorder/TBI residuals with headaches, scars, tinnitus, and hearing loss since November 2013.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of the symptoms of his service-connected disabilities and the impact of these conditions on his ability to work in light of his education, training and work experience.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Then afford the Veteran an appropriate VA examination to determine the impact of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  The examiner should respond to the following:

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling, concentrating, interacting and communicating.  

4.  Then readjudicate the appeal, including considering whether an extraschedular rating is warranted for the Veteran's scars.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in August 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


